Citation Nr: 1421833	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for depression, not otherwise specified and post-traumatic stress disorder (PTSD) (referred to as an acquired psychiatric disability). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty from July 1980 to December 1981 and from January 2003 to May 2004 with additional service with the National Guard and Reserves. 

The appeal comes before the Board of Veterans' Appeals  (Board) from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  Initially, the RO granted the Veteran service connection for depression rated at 30 percent, effective October 31, 2005, the date the Veteran's claim was received.  During the pendency of the appeal, the RO increased the psychiatric rating to 50 percent, effective October 31, 2005.   

The Veteran presented testimony at formal hearings before the RO and the Board.  The Veteran had a formal in-person hearing with a Decision Review Officer in March 2010 and a videoconference hearing before the undersigned Acting Veterans Law Judge in June 2012.  Transcripts from these hearings are associated with the claims file. 

At the June 2012 Board hearing, the Veteran's representative raised the issue of TDIU.  As an issue not adjudicated by the RO as the Agency of Original Jurisdiction (AOJ), the Board remanded the entire appeal including the increased rating claim for additional development in September 2012.  The remand requested that the RO identify and obtain any additional mental health treatment records not already obtained, provide the Veteran notice compliant with the Veterans Claims Assistance Act of 2000 with respect to her TDIU claim, as well as the opportunity to readjudicate the claim with the newly obtained evidence.  The claims file reflects that the RO completed the required development and associated any related documentation to the claims file.  Therefore, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability causes occupational and social impairment with deficiencies in most areas including work, school, social relations, thinking, and mood; but does not cause total social and occupational impairment. 

2.  The Veteran meets the schedular requirements for a TDIU.

3.  The competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with her educational attainment and occupational experience, do not prevent her from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  An initial disability rating of 70 percent, but no higher, for a service-connected acquired psychiatric disability is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist under the Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of two letters sent to the Veteran in February 2006 and March 2006, which, in combination, fully addressed all notice elements including the evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Furthermore, these letters provided the Veteran notice in compliance with Dingess/Hartmann.  Regardless, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent post-service treatment records.

The Veteran was also afforded VA psychiatric examinations in October 2007, October 2009, and January 2012; there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Furthermore, pursuant to the September 2012 Board remand, additional VA treatment notes were obtained and associated with the claims files.  Therefore, the Board finds that there has been substantial compliance with the remand directives and no additional remand is required and the Veteran will not be prejudiced by the Board adjudicating the claim at this time.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation. They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the June 2012 Board hearing, the acting VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disabilities in question, specifically as to the nature and severity of the Veteran's mental disabilities and her employability.  The Veteran was assisted at the hearing by an accredited representative.  Additionally, the acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claims.  The Veteran identified additional treatment records that might contain pertinent evidence that were subsequently obtained on remand.  The Board notes that neither the Veteran, nor her representative, has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  The Veteran's acquired psychiatric disorder is currently rated at 50 percent.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id

When determining the appropriate disability rating to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how 
those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects behavior that is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Analysis

In her substantive appeal to the Board and subsequent Board hearing testimony, the Veteran asserted that she is entitled to a 70 percent rating during the entirety of the appeal period due to the number of suicide attempts, her significantly reduced work schedule, and her overall emotional state.  The Veteran's representative asserted in a February 2014 informal hearing presentation that the Veteran was entitled to at least a 70 percent rating and possibly even a 100 percent rating based upon her symptoms and behaviors during the period in question.  After a review of all relevant evidence, the Board finds her acquired psychiatric disability is most closely contemplated by the 70 percent rating, but no higher, as it causes occupational and social impairments in most areas including judgment, thinking, mood, work, school, and social relations.  The Board examined each of these areas in depth. 

Judgment, Thinking, and Mood 

The Veteran's mental disabilities have manifested in a variety of symptoms that have interfered in the Veteran's ability to use judgment to make decisions, her ability to remember, and her overall mood.  Throughout the appeal period, the Veteran has exhibited near-continuous depression, anxiousness, poor concentration, irritability, tearfulness, low self-worth, and a lack of motivation and optimism.  These symptoms have been present at varying levels of severity.  For example, in February 2010, the Veteran had an exacerbation of psychiatric symptoms requiring her to take time off of work to cope.

Additionally, the Veteran has had a noticeable decline in her judgment and thought processes at various points during the appeal period leading to multiple suicide attempts.  The first suicide attempt occurred in 2005.  The Veteran overdosed on ADD/ADHD medication and drank alcohol.  She fell asleep and ended up vomiting up the ingested substances.  This overdose led to a "dirty" urine test during her National Guard service eventually leading to her retirement.  The second suicide attempt occurred in mid-2006 when the Veteran attempted to poison herself with carbon monoxide.  She fell asleep, but came to and realized what she was doing.  The most recent suicide attempted occurred in 2009 when the Veteran stopped taking prescribed mood stabilizers, which led her family to commit her to a local mental health facility for evaluation.
 
In addition to the Veteran's suicide attempts, she has exhibited reckless behavior due to her inability to cope with external stressors.  In November 2006, when after the National Guard stripped the Veteran of her weapons and her base keys, related to the dirty urine test, she stopped taking her anti-depressants and became out of control to the point she thought about committing herself.  She eventually sought assistance from the VA Medical Center, which assisted her in coping with her situation.   

The Veteran's above noted issues with judgment, thinking and mood have spilled over in her work and school life. 

Work and School

Prior to deployment, the Veteran was self-employed.  She ran her own day care facility working upwards of 15 to 16 hours per day taking care of multiple children, including those with special needs.  She also completed continuing education to maintain her licensing as a daycare worker.  

Since returning from Iraq in May 2004, she has been able to maintain employment, but at a significantly reduced occupational level than previously held.  The Veteran initially tried to maintain her day care business after her return.  In late 2006, she reduced the number of children in her care by 50 percent.  However, with the Veteran's crying spells during the day, even during the presence of other parents, she eventually had to close her business.  

After the closure of her business the Veteran continued to keep busy by enrolling in school as full-time student and working as a part-time National Guardsman.  In January 2006, she enrolled at a local community college as a full-time student in their Associate of Arts degree in General Education.  Generally, the Veteran did well in school despite reports from one of her sisters that she had issues with concentration, which required her to retake courses frequently.  In January 2007, the Veteran reported to a VA nurse that she received As and Bs in school.  The only subject area that troubled the Veteran was math, based on the Veteran's statements during an October 2009 VA examination. 

As noted above, the Veteran worked part-time as a National Guardsman, which required evening and weekend drills.  The Veteran expressed difficulties in attending to these tasks due to her frequent and often uncontrollable crying outbursts.  She worked hard to hold in the tears as not to appear weak. After a brief break in 2006, the Veteran returned to National Guard drill activities briefly in early 2007.  She said she felt anxious at first, but became more assertive and accountable with more exposure. 

At the conclusion of the Veteran's National Guard duties, she obtained part-time employment in 2008 as a dishwasher for a local high school cafeteria.  Initially, she worked 3 hours a day 5 days per week totaling 15 hours per week.  However, in mid-2012, she increased her work by an hour each day totaling 20 hours per week.  The Veteran's inability to adapt in stressful circumstances is prevalent in the record and acknowledged by the Veteran.  She indicated her need for low-stress employment during a January 2012 VA examination.  However, by her own acknowledgement, the Veteran has applied for positions with more responsibility within the cafeteria.  Her supervisor, who submitted a statement on the Veteran's behalf, recognized the Veteran's intelligence and ability, but has declined to promote her to positions with more responsibility due to her inability to handle stress and changes in the workplace that would be required for new and/or supervisory positions within the cafeteria staff.   He also noted attendance issues.  In a separate document, the Veteran submitted her attendance schedule for the 2011-2012 academic year.  Based on this list, the Veteran missed 23 days of work in the 2011-2012 academic year due to illness.  Again, this suggest some occupational impairment, but falls short of total occupational impairment     

Notwithstanding her psychiatric impairment, the Veteran told her therapist in a December 2012 therapy sessions that she still worked part-time in the cafeteria and planned to return to college in January 2013 to complete additional 7 credits of course work by May 2013.  

In terms of household work and duties, the Veteran reports having lost interest in those tasks since returning home and relies on her youngest child and her husband to help her.  Prior to deployment, the Veteran asserts that she maintained an organized the home and would cook and prepare for every major holiday and family celebration.  However, since returning home, she avoids crowds, which interferes with her ability to shop.  She also reduced the level of responsibilities once held outside her home.  She relinquished ownership of several rental properties owned jointly by her and her husband because she could not take care of them.  She also reports problems with taking care of her finances. She relies on automatic payment plans set up by her family to manage her affairs rather than doing it independently.  

Despite initial issues upon her return, the Veteran found a renewed interest in household duties, as noted by a VA examiner in October 2007.  The Veteran took more of an interest in management of her household affairs such as chores and cooking.  She enjoyed the responsibility even though she would get overwhelmed at times.

Social Relations

One of the symptoms of consistent with the 70 percent rating is an inability to establish and maintain effective relationships.  The Veteran has had significant problem in this area with both friends and family, as noted in a January 2012 VA examination report.  When the Veteran returned from Iraq, she was married to her husband of 26 years and had four children, two of whom were still in the home.  However, she became distant from her family and would tend to isolate herself.  For example, the Veteran's daughter recounted the Veteran's behavior during Christmas after her return from Iraq.  The Veteran kept to herself, spending the majority of the time outside alone smoking.  She did not engage other family members and did not help out as she would have prior to her deployment.

Instead of resuming the household duties she once took enjoyment in, the Veteran partied with people from her unit all day and night, and neglected her family.  When she was not partying, she cried.  She did not help around the house, clean or cook.  It was at this point that the Veteran's marriage went into significant decline.  She told an examiner during an October 2007 examination that she and her husband generally got along, but fought often and were in marriage counseling.  

The Veteran says she socialized with only one woman in her National Guard unit once a week.  She had more friends prior to deployment, but most disappeared due to the Veteran's volatile emotional state and temper.  For example, the Veteran went to Mexico on vacation with one friend.  They went for a week in March 2007.  The friend says in her statement that she was sorry that she took the Veteran with her.  The Veteran was depressed the entire trip.  When she took her in crowds of people the Veteran freaked out.  They went during Bike Week.  One of the bikes backfired causing the Veteran to scream and tripped and fell face first into the street.  By an October 2009 VA examination, the Veteran reported that she had lost touch with all of her National Guard friends.  

During a December 2012 therapy session, the Veteran said she enjoyed social interaction at work, which indicates some improvement in her ability to maintain relationships.  As things at work seemed to improve at work, the Veteran began experiencing more family issues.  After a disagreement between the Veteran and her daughter at the daughter's wedding in August 2012, the daughter banned her children from spending time with the Veteran, causing additional anxiety and stress.  This dispute went on until at least May 2013, when the Veteran expressed sadness about the events.   

In terms of personal hygiene, the Veteran has continued to maintain physical fitness throughout her the course of her appeal.  She works out five days a week for approximately an hour each session.  She also has maintained her hygiene and personal appearance, but there have been occasions where the Veteran appeared disheveled.  She generally appropriately groomed and dressed. 

The Board also considered the Veteran's GAF scores of record in assigning a rating.  The majority of the Veteran's GAF scores during the appeal period fell in the 60s as noted by her private and VA therapists.  As noted above, a score of 51 to 60 is indicates moderate difficulties in social, occupational or school functioning such as having few friends and/or conflicts with peers or co-workers.  Veteran's lowest GAF score of 27 occurred in March 2009, when the Veteran's family obtained a court order to have her hospitalized due to her behavior.   She was also assigned a GAF score of 48 in January 2007 during individual therapy and January 2012 during a VA examination.   The GAF is but one of many factors the Board considers.  In assessing the totality of the Veteran's symptoms, which the Board finds corresponds with a higher 70 percent disability rating.  

Although the Veteran herself contends she is eligible for 70 percent, her representative indicated that she may be eligible for a 100 percent rating.  However, as noted, a 100 percent rating requires the psychiatric to cause total social and total occupational impairment.  This is simply not shown by the facts of this case.  As noted, the Veteran continues to interact with her family, albeit on a strained basis at times, and she also works part time and attends school.  Throughout the appeal period, the Veteran has sustained employment on a part-time basis and school on both part and full-time bases.  As such, she cannot be said to have either total social or total occupational impairment.  The Board acknowledges the Veteran's multiple suicide attempts, but finds those are contemplated within the 70 percent rating, which specifically includes suicidal ideation as a symptom.  Additionally, the Veteran has not shown any departure from reality, such as persistent delusions or hallucinations, or other symptoms that would be suggestive of a total rating.  Ultimately, her psychiatric symptomatology is most appropriately captured by the 70 percent schedular rating that is being assigned.  

The Board considered the applicability of other diagnostic codes for rating the Veteran's mental disabilities, but finds that no others apply.  There are no other diagnostic codes that fit the description of a service-connected acquired psychiatric disability other than contemplated in this appeal.  
 
Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the schedular rating criteria reasonably describes all the symptomatology of the Veteran's psychiatric disability.  Here, as explained in Vazquez-Claudio v. Shinseki, the Board's focus is primarily how the totality of the Veteran's psychiatric symptomatology impacts her occupational and social functioning.  In so doing, the schedular rating criteria inherently considers all the Veteran's psychiatric impairment.  For example, the 70 percent rating takes into account symptoms such as suicidal ideation which is specifically enumerated within the schedular rating criteria, but also considers other symptoms such as an exaggerated startle response that are not specifically enumerated.  Moreover, the schedular rating criteria provide for a higher evaluation should the Veteran's symptoms worsen.  Therefore, because the schedular rating criteria reasonably describe the Veteran's psychiatric symptomatology, a referral for extraschedular consideration is not warranted.

The Board now turns to the Veteran's claim for a TDIU. 

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  Although the Veteran is currently employed on a part-time basis, she asserts that her service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.  She also asserts that her current employment is marginal.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if she has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The determination of a referral or a grant if the schedular requirement is met depends on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined a work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

With the Board's grant of 70 percent for the Veteran's acquired psychiatric disability, she now meets the schedular requirement.  She has two service-connected disabilities - depression and left shoulder bursitis.  She is rated at 70 percent for depression and 20 percent for the right shoulder bursitis with a combined total of 80 percent.  

With the Veteran satisfying the schedular threshold, the Board turns its discussion to her ability to engage in substantially gainful employment.  The Board notes that in its prior remand of this issue the RO sent the Veteran notice regarding her TDIU claim and a request for information related to this claim, to which the Veteran responded that all information had been provided and she requested that her claim be decided based on the evidence of record.  

Education and Work Experience

The Veteran has a high school education with additional college course work towards an Associates of Arts Degree in General Education.   The Veteran is retired from 29 years of service in the National Guard.  She is presently employed part-time as a dishwasher for a local high school cafeteria currently working 4 hours per day 5 days per week for a total of 20 hours.  She has held this position since 2008.  Prior to the dishwashing position, the Veteran ran her own daycare facility.  

Psychiatric Disabilities

The Veteran has multiple psychiatric disabilities including depression and post-traumatic stress disorder.  While she has significant difficulties as discussed in depth in the above sections, she has been able to sustain part-time employment for at least four years in addition to attending college on a part-time basis.  The combination of work and school demonstrates an ability to sustain full-time employment especially with the additional hours the Veteran spends studying on top of the hours spent in the classroom.

Based generally on statements by the Veteran and her employer, she has done well in her current position and enjoys what she does including the social interactions with her peers as noted in a December 2012 follow-up note prepared by her therapist. The Veteran has also enjoyed success in schools with grades of As and Bs while working.   

The Veteran's acquired psychiatric disability limits her to low stress employment.  The Veteran's supervisor at the high school indicated that the Veteran was not capable of jobs with more responsibility, but he stopped well short of suggesting that she was precluded from all employment based on his statement.  The Veteran has also made statements that she is capable of low stress work.  While the Veteran may indeed be limited in certain areas of employment, these limitations alone do not preclude all substantially gainful employment.  

Lastly, the Veteran lives independently and maintains her own home with occasional help from her son.  She has also been able to maintain her finances though automatic payment plans.  The totality of the evidence supports a finding that the Veteran is able to perform substantial gainful activity in spite of her mental disability.  

The Board now turns its attention to the impact her left shoulder disability has on her employability.  

Left Shoulder Bursitis 

In September 2007, the Veteran underwent a VA examination of her shoulders in connection with her service connection claim.  She was diagnosed with bursitis in service and given injections to manage the pain.  Although the Veteran has continued to complain of shoulder pain since separation, the weight of the evidence does not suggest that such impairment would preclude her from substantially gainful employment.  

The September 2007 examination revealed minimal limitation in the range of motion of her shoulder.  Elevation of the shoulder was 170 degrees (with pain noted) to 180 degrees with passive, active and repetitive movement; abduction was 160 degrees (with pain noted) to 180 degrees with passive movement, and 135 degrees (with pain noted) to 180 degrees with active and repetitive movement.  Her internal rotation was 60 degrees (with pain noted) to 75 degrees with passive, active, and repetitive movement and external rotation was 80 degrees (with pain noted) to 90 degrees with passive, active and repetitive movement.  

She reports pain once a week with strenuous exercise.  This pain resolves with injections.  More recent medical records from late 2012 demonstrate that although the Veteran still has pain in her shoulder, she does well with injections. 

In terms of day-to-day functionality, despite limitations noted on the September 2007 examination, the Veteran performs several upper body exercises daily as part of her exercise routine including push-ups.  She also works part-time in a school cafeteria where she must pick up pots, pans and food trays.  The ability to perform these activities demonstrates that the Veteran's left shoulder disability is not of such severity as to preclude substantially gainful employment .  

In sum, the Veteran's service-connected disabilities, considered singly or in combination, do not so significantly interfere with her employability as to preclude her from obtaining or maintaining substantially gainful employment. 

Therefore, TDIU is denied. 








ORDER

An initial disability rating of 70 percent for an acquired psychiatric disability is granted, subject to the laws and regulations governing the award of monetary benefits. 

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


